Title: General Orders, 14 June 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Thursday June 14th 1781
                            Parole
                            Countersigns
                        
                        The regimental surgeons are requested to make returns immediately to the Chief physician and Surgeon of the
                            Army, of all the medicines on hand and what articles they are in want of that they may receive orders on the Apothecary at
                            Fishkill to supply them as far as his stock on hand will admit of.
                        An exact return of all the women with the army who draw provisions from the public is to be given in at the
                            orderly office as soon as may be.
                        The Quarter master General is immediately to make the best provision of straw in his power at or near
                            Peekskill for the use of the Troops who are to be encamped at that place.
                    